                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 FUSE CHICKEN, LLC,                               )         CASE NO. 5:17-cv-1538
                                                  )
                        PLAINTIFF,                )         JUDGE SARA LIOI
                                                  )
 vs.                                              )         MEMORANDUM OPINION
                                                  )         AND ORDER
 AMAZON.COM, INC., et al.,                        )
                                                  )
                        DEFENDANTS.               )


       Before the Court is an objection to a magistrate judge’s discovery order filed by plaintiff

Fuse Chicken, LLC pursuant to Fed. R. Civ. P. 72(a). (Doc. No. 78 [“Obj.”].) Defendant

Amazon.com, Inc. filed a brief in opposition (Doc. No. 81 [“Opp’n”]) and plaintiff filed a reply

(Doc. No. 82 [“Reply”]). For the reasons set forth herein, plaintiff’s objection is overruled.

                                   I. STANDARD OF REVIEW

       Under Fed. R. Civ. P. 72(a), when a magistrate judge hears and determines a non-

dispositive pretrial matter and issues a written order, a party may file objections. The district court

must consider any timely objections “and modify or set aside any part of the order that is clearly

erroneous or is contrary to law.” Id.

       “A finding is ‘clearly erroneous’ when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a mistake

has been committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395, 68 S. Ct. 525, 92 L.

Ed. 746 (1948). A court may not overturn a ruling just because, if it were the original fact-finder,

it would have decided the evidence differently. If there are two plausible views of a matter, then
a decision cannot be “clearly erroneous.” Anderson v. City of Bessemer City, N.C., 470 U.S. 564,

573-74, 105 S. Ct. 1504, 84 L. Ed. 2d 518 (1985).

        “In reviewing a magistrate judge’s decision to determine whether it is ‘contrary to law,’ a

district court is to apply the same standard the Sixth Circuit employs to review a district court’s

ruling on an evidentiary question, which is an ‘abuse of discretion’ standard.” Champion

Foodservice, LLC v. Vista Food Exch., Inc., No. 1:13-CV-1195, 2015 WL 7251307, at *1 (N.D.

Ohio Nov. 16, 2015). An abuse of discretion occurs when the magistrate judge “applies the wrong

legal standard, misapplies the correct legal standard, or relies on clearly erroneous findings of

fact.” Paschal v. Flagstar Bank, 297 F.3d 431, 434 (6th Cir. 2002).

                                        II. DISCUSSION

        This action was brought by Fuse Chicken against Amazon.com, Inc. The complaint is also

brought against ten Doe defendants, none of whom have ever been identified. During the Case

Management Conference, plaintiff “indicated the possibility of adding parties and the Court

advised that such action should be taken promptly as the case management deadlines will not be

continued for that purpose, absent a showing of good cause.” (Minutes of Proceedings, 12/15/17.)

Plaintiff never took any action with respect to adding parties and the deadline for doing so has

expired, as has the fact discovery deadline.

        Fuse Chicken alleges that it is an award-winning designer and manufacturer of charging

cables for smartphones and tablets. (Doc. No. 1, Complaint [“Compl.”] ¶ 12.) It claims that it has

spent substantial time, money, and effort in developing consumer recognition and awareness of its

federally registered and common law trademarks, and that it has built up significant good will in

its entire product line. (Id. ¶ 14.)



                                                 2
         The gravamen of Fuse Chicken’s complaint is that defendant Amazon.com, Inc. is selling

online certain products that consumers wrongly believe are genuine Fuse Chicken products but, in

fact, are counterfeits and/or knock-offs. Fuse Chicken claims that, despite its numerous complaints

and requests to Amazon.com, Inc. to remedy this situation, including the cease-and-desist letter

attached to the complaint, Amazon.com, Inc. has taken no action. As a result, Fuse Chicken’s

brand is allegedly being damaged.

         On March 27, 2018, following the first of many notices of discovery disputes in this case,1

the Court referred the matter to the assigned magistrate judge for supervision of discovery,

including resolution of all discovery-related disputes. (See Doc. No. 32.)2 The fact discovery

cutoff, as extended, was September 7, 2018. Ten days later, pursuant to local rule, each party filed

a notice of a discovery dispute, identifying different disputes from each one’s perspective. The

magistrate judge ultimately issued a Minute Order resolving most of the disputes. (See Doc. No.

73.3) It is from that order that plaintiff now appeals.

         The particular discovery dispute to which Fuse Chicken’s objection is directed relates to

its belief that it is entitled to discovery with respect to the listing and sales of counterfeit/knock-

off Fuse Chicken products on any and all domains where Fuse Chicken’s 23 ASINs4 were sold by




1
  Over the course of the approximately ten months of fact discovery, there were a total of ten discovery disputes
brought to the court, five by plaintiff (Doc. Nos. 43, 49, 53, 60, 71) and five by defendant (Doc. Nos. 31, 37, 63, 67,
72), although one (Doc. No. 37) was withdrawn.
2
  The magistrate judge frequently noted in minute orders that counsel were not engaging in good faith efforts to resolve
their discovery issues. Eventually, she had to admonish counsel to attempt to resolve disputes before bringing them to
the court, finding their efforts in that regard to be deficient. (See Minute Order, Doc. No. 65.)
3
  The magistrate judge directed the parties to meet and confer in an attempt to resolve the remaining disputes, which
they were unable to do, resulting in a final Minute Order issued on October 1, 2018. (See Doc. No. 76.)
4
  ASINs (Amazon Standard Identification Numbers) are unique blocks of 10 letters and/or numbers assigned by
Amazon.com, Inc. to products sold on Amazon.com. (Compl. ¶ 25; Answer ¶ 25.) Plaintiff alleges that, once an ASIN
is assigned, any seller purporting to sell Fuse Chicken’s products can use that number to list itself as a seller on Fuse
                                                           3
Amazon.com, Inc., including international domains (such as amazon.fr and amazon.co.uk), not

only the U.S. domain at www.amazon.com.

        Fuse Chicken objects to the magistrate judge’s finding that the complaint “does not include

allegations that would support the relevance of discovery regarding the international domains[]”

and the resulting legal conclusion that defendant “is not required to produce documents related to

products sold on all Amazon website domains worldwide.” (Obj. at 587, quoting Doc. No. 73,

Minutes of Proceedings and Order, at 563.5)6

        Resolution of plaintiff’s objection requires a very close reading of the complaint, which

reveals that Fuse Chicken is suing the legal entity, defendant Amazon.com, Inc., for sales of

products “through the Internet[.]” (Compl. ¶ 3.) The complaint does not actually identify any

specific website where Fuse Chicken’s products were sold but, presumably, it was on the website

www.amazon.com. (See, e.g., id. ¶¶ 23-24.)

        Unfortunately, Fuse Chicken drafted its complaint using the common practice of

identifying the defendant and then assigning a shorthand moniker for the defendant. Here, Fuse

Chicken identifies “Amazon.com, Inc.” as the named defendant and then indicates “Amazon.com”

as its shorthand. (Id. ¶ 2.) This causes confusion, from a notice pleading standpoint. The legal

entity (Amazon.com, Inc.) is seemingly interchangeable with the arguably offending website

(www.amazon.com). At some points, the complaint is clearly referencing the legal entity (see, e.g.,

id. ¶ 3 (“Amazon.com conducts business in the jurisdiction of . . . the Northern District of Ohio”)),


Chicken’s product page, without any oversight by Amazon.com, Inc. as to the authenticity of the products. (Compl. ¶
30.)
5
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
6
  In its reply, Fuse Chicken appears to belatedly raise two additional objections. (See Reply at 779.) This is
impermissible. The Court has considered the sole objection raised in Doc. No. 78.
                                                        4
whereas at other points it is clearly referencing the website (see, e.g., id. ¶ 23 (“Fuse Chicken began

selling on Amazon.com in 2013.”)). Amazon.com, Inc. represents that www.amazon.com is

Amazon.com, Inc.’s U.S. marketplace, and that it does not encompass any International

marketplace, such as amazon.co.uk or amazon.fr.

        Fed. R. Civ. P. 26(b)(1) limits the scope of permissible discovery to “nonprivileged matter

that is relevant to any party’s claim or defense and proportional to the needs of the case[.]” The

appropriate points of reference are, therefore, the claims and defenses set forth in the pleadings.

Kesterson, 2018 WL 2129610, at *3 (the requested discovery “must be relevant to one of

[plaintiff’s] claims”).

        Here, plaintiff named one defendant, Amazon.com, Inc. and claimed that that defendant’s

actions, including its sales “through the Internet,” infringed Fuse Chicken’s trademarks and

copyrights by the sale of goods on www.amazon.com – which is the defendant’s U.S. marketplace.

Fuse Chicken did not reference sales on the International marketplace websites, such as amazon.fr

or www.amazon.co.uk. Although the complaint names ten Doe defendants, they have never been

identified and/or served; if they are the owners of the international internet domains that plaintiff

now seeks to include in discovery, plaintiff has lost its opportunity due to its own lack of diligence.

Further, plaintiff’s reliance upon passing reference to having granted “Amazon.com[, Inc.] and its

affiliated companies a worldwide, royalty-free license” (Compl. ¶ 24) does not open up discovery

as broadly as plaintiff claims, especially where, as here, plaintiff does not allege that the license

agreement was breached.

        Further, and importantly, as pointed out by the magistrate judge, Fuse Chicken knew early

on that Amazon.com, Inc. was construing discovery requests as pertaining only to its own U.S.

online marketplace of www.amazon.com, and limiting its responses in that manner. In its
                                                  5
opposition brief, Amazon.com, Inc. points to this limitation in its responses to Fuse Chicken’s first

set of requests for production ¶¶ 9, 10, and 12. (Opp’n at 770-71.) Amazon.com, Inc. claims that

Fuse Chicken has not previously objected to this express and repeated limitation in Amazon.com,

Inc.’s discovery responses. It does not appear that these discovery responses are in the record, but

plaintiff’s reply does not address, much less refute, Amazon.com, Inc.’s assertion in this regard.7

          Finally, Amazon.com, Inc. claims that, even if this Court overrules Fuse Chicken’s

objections, Fuse Chicken has also indicated its intention to introduce at trial evidence of

infringement of its products on Amazon’s international websites, which Amazon.com, Inc. would

oppose. While it is difficult to imagine how information that is not properly discoverable would

be admitted during a trial in this case, that is a matter for another day—possibly for a motion in

limine prior to trial.

          Applying the standards of review set forth above, the Court determines that the particular

finding and conclusion of the magistrate judge challenged in plaintiff’s objections is not clearly

erroneous or contrary to law.

                                              III. CONCLUSION

          For the reasons set forth herein, Fuse Chicken’s single objection to the magistrate judge’s

discovery order is overruled.

          IT IS SO ORDERED.

    Dated: January 15, 2019
                                                         HONORABLE SARA LIOI
                                                         UNITED STATES DISTRICT JUDGE



7
  Local Rule 37.2, dealing with the Form of Discovery Motions, requires the parties to submit “the interrogatory,
document request, deposition question or request for admission in full and any response thereto alleged to be evasive
or incomplete[.]” For the most part, the parties here have failed to do so, making this Court’s review more difficult.
                                                          6
